Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stefan Koschmieder on 3/11/2021.
The application has been amended as follows: 
	Please cancel claims 14-16.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are clear and free of the art. In addition to the prior art already made of record, the following art is cited as relevant: US PGPub 2020/0185585 teaches an air-cooled thermoelectric generator wherein the hot side is heated by concentrated solar radiation, but does not teach or suggest a cold side module with the claimed limitations; US PGPub 2015/0179910 teaches a thermoelectric generator heated indirectly by concentrated solar radiation and cooled by the environment, but does not teach or suggest air cooling or the claimed light concentration means; US PGPubs 2013/0118543, 2009/0301687, and 2005/0051208 teach means for cooling of a thermoelectric generator by a subterranean heat exchanger, but do not teach or suggest the details of the claimed hot side module; US PGPub 2012/0227779 to Miao teaches a hot side module that combines direct exposure of the thermoelectric generator to radiation and a heated fluid, but does not teach or suggest the first and second solar concentrator claimed. This newly cited prior art, as well as the previously cited art, do not teach or combine to teach the claimed system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186.  The examiner can normally be reached on M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726